Fein, J. (concurring).
I concur in the result reached by the majority upon constraint of People v Rothschild (35 NY2d 355). However, I am in agreement with the dissent that the prosecutor’s cross-examination of defendant concerning a prior criminal act, similar to that charged here, exceeded the bounds of proper cross-examination under People v Sandoval (34 NY2d 371). The nature of the interrogation evinced an intention by the prosecution to establish a predisposition by defendant to commit the precise crime here involved. This was plainly improper. (People v Zackowitz, 254 NY 192, 197.) Nevertheless, in view of the clear proof of guilt, I find the error not to be so prejudicial as to require reversal and remand for a new trial (People v Crimmins, 36 NY2d 230).